Exhibit 10.42
EXECUTION COPY
AMENDMENT NO. 6
TO
RECEIVABLES PURCHASE AGREEMENT
     THIS AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of December 17, 2010, is entered into among HBI RECEIVABLES LLC, as
seller (“Seller”), HANESBRANDS INC., in its capacity as servicer (in such
capacity, the “Servicer”), the Committed Purchasers party hereto, the Conduit
Purchasers party hereto, the Managing Agents party hereto, and HSBC SECURITIES
(USA) INC. (“HSBC”), as assignee of JPMORGAN CHASE BANK, N.A., as agent (in such
capacity, the “Agent”). Capitalized terms used herein without definition shall
have the meanings ascribed thereto in the “Purchase Agreement” referred to
below.
PRELIMINARY STATEMENTS
     A. Reference is made to that certain Receivables Purchase Agreement dated
as of November 27, 2007 among Seller, Servicer, the Committed Purchasers, the
Conduit Purchasers, the Managing Agents and the Agent (as amended prior to the
date hereof and as the same may be further amended, restated, supplemented or
modified from time to time, the “Purchase Agreement”).
     B. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to amend certain
provisions of the Purchase Agreement upon the terms and conditions set forth
herein.
     SECTION 1. Amendment. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree to
amend the Purchase Agreement as follows:
     (a) Exhibit I to the Purchase Agreement is hereby amended to delete the
definition of “Facility Termination Date” in its entirety and replace it with
the following:
     “Facility Termination Date” means the earliest to occur of (i) February 1,
2011 and (ii) the Amortization Date.
     SECTION 2. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto, as
to itself that:
     (a) It has all necessary corporate or company power and authority to
execute and deliver this Amendment and to perform its obligations under the
Purchase Agreement as amended hereby, the execution and delivery of this
Amendment and the performance of its obligations under the Purchase Agreement as
amended hereby has been duly authorized by all necessary corporate or company
action on its part and this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights

 



--------------------------------------------------------------------------------



 



generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
     (b) On the date hereof, before and after giving effect to this Amendment,
(i) no Amortization Event or Potential Amortization Event has occurred and is
continuing and (ii) the aggregate Purchaser Interests do not exceed 100%.
     SECTION 3. Conditions Precedent. This Amendment shall become effective on
the first Business Day (the “Effective Date”) on which the Agent or its counsel
has received five (5) counterpart signature pages to this Amendment executed by
each of the parties hereto.
     SECTION 4. Reference to and Effect on the Transaction Documents.
     (a) Upon the effectiveness of this Amendment, (i) each reference in the
Purchase Agreement to “this Receivables Purchase Agreement”, “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Purchase Agreement as amended or otherwise modified hereby, and
(ii) each reference to the Purchase Agreement in any other Transaction Document
or any other document, instrument or agreement executed and/or delivered in
connection therewith, shall mean and be a reference to the Purchase Agreement as
amended or otherwise modified hereby.
     (b) Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Purchase Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, any Managing
Agent or any Purchaser under the Purchase Agreement or any other Transaction
Document or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

2



--------------------------------------------------------------------------------



 



     SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.
     SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
     SECTION 7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
     SECTION 8. Fees and Expenses. Seller hereby confirms its agreement to pay
on demand all reasonable costs and expenses of the Agent, the Managing Agents or
Purchasers in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Agent, Managing
Agents or Purchasers with respect thereto.
[Remainder of Page Deliberately Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers as of the date first above written.

         
 
  HBI RECEIVABLES LLC, as Seller
 
       
 
  By:   /s/ Richard D. Moss
 
       
 
      Name: Richard D. Moss
Title:   President and Chief Executive Officer
 
       
 
  HANESBRANDS INC., as Servicer
 
       
 
  By:   /s/ Richard D. Moss
 
       
 
      Name: Richard D. Moss
Title:   Senior Vice President and Treasurer

Signature Page
to
Amendment No. 6 to RPA

 



--------------------------------------------------------------------------------



 



         
 
  BRYANT PARK FUNDING LLC, as a Conduit Purchaser
 
       
 
  By:   /s/ Kevin Burns
 
       
 
      Name: Kevin Burns
Title:   Vice President
 
       
 
  HSBC SECURITIES (USA) Inc., as a Managing Agent
and Agent
 
       
 
  By:   /s/ Suzanna Baird
 
       
 
      Name: Suzanna Baird
Title:   Vice President
 
       
 
  HSBC BANK PLC, as a Committed Purchaser
 
       
 
  By:   /s/ David Harris
 
       
 
      Name: David Harris
Title:   Vice President

Signature Page
to
Amendment No. 6 to RPA

 



--------------------------------------------------------------------------------



 



         
 
  MARKET STREET FUNDING LLC, as a Conduit Purchaser
 
       
 
  By:   /s/ Doris J. Hearn
 
       
 
      Name: Doris J. Hearn
Title:   Vice President
 
       
 
  PNC BANK, N.A., as a Committed Purchaser and as a
Managing Agent
 
       
 
  By:   /s/ William P. Falcon
 
       
 
      Name: William P. Falcon
Title:   Vice President

Signature Page
to
Amendment No. 6 to RPA

 